Citation Nr: 0915039	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  07-32 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES 

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD)/Barrett's esophagus (claimed as acid 
reflux, hiatal hernia wrap, scoped throat, and Barrett's 
disease).

2.  Entitlement to service connection for residuals of 
gallstones/cholecystectomy (claimed as nervous stomach, 
gallbladder, colonoscopy, and lower gastrointestinal 
bleeding).

3.  Entitlement to service connection for irritable bowel 
syndrome (IBS).

4.  Entitlement to service connection for hemorrhoids.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to August 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2007 rating determinations of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas.  A video-conference hearing was 
held before the undersigned Veterans Law Judge in July 2008.

The issues of service connection for PTSD and irritable bowel 
syndrome are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  GERD/Barrett's esophagus was not manifest in service and 
is unrelated to service.  

2.  Gallbladder disease was not manifest in service and is 
unrelated to service.  

3.  Hemorrhoids were not manifest in service and are 
unrelated to service.  





CONCLUSIONS OF LAW

1.  The criteria for service connection for GERD/Barrett's 
esophagus (claimed as acid reflux, hiatal hernia wrap, scoped 
throat, and Barrett's esophagus) are not met.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  The criteria for service connection for 
gallstones/cholecystectomy (claimed as nervous stomach, 
gallbladder, colonoscopy, and lower gastrointestinal 
bleeding) are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).

3.  The criteria for service connection for hemorrhoids are 
not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

With regard to claims for service connection, the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of the claim: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Here, the duty to notify was satisfied through an October 
2006 letter to the Veteran that addressed all three notice 
elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the Veteran of the evidence 
required to substantiate the claim and of the Veteran's and 
VA's respective duties for obtaining evidence.  The notice 
required by Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
was also provided.

VA also has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical and 
personnel records, as well as VA and private medical records, 
lay testimony from the veteran and his spouse, and VA 
examinations for his GERD/Barrett's and gallbladder claims.  
A VA examination is not necessary for the hemorrhoid 
disability because, as discussed in more detail below, the 
Board finds that the Veteran did not have hemorrhoids in 
service.  VA has satisfied its assistance duties.


Service connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Calculi of the gallbladder may be presumed to have been 
incurred in service if manifest to a degree of 10 percent 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).




The Veteran's service treatment records are negative for 
complaints or findings of hemorrhoids.  In April 1976, the 
Veteran complained of abdominal pain for two years, relieved 
by food.  Examination of the abdomen was benign.  The 
assessment was rule out peptic ulcer disease.  The Veteran 
was given antacids and later that month, it was reported that 
the medication was working and more medications were given.  

On service discharge examination in July 1976, the Veteran 
denied having pain in his chest, frequent indigestion, piles 
or rectal disease, and gallbladder trouble or gallstones.  
Concerning stomach, liver, or intestinal trouble, he 
indicated that he did not know.  He checked "yes" for 
depression or excessive worry and nervous trouble.  Clinical 
evaluations, including of the abdomen and viscera and anus 
and rectum, were normal and the examiner indicated that there 
were no diagnoses.  It was noted that the Veteran had been 
worked up because of hematemesis two months beforehand, but 
had a normal upper gastrointestinal series (UGI).  He had 
always been nervous and once had been referred to a 
psychiatrist but never made the appointment.  In August 1976, 
the Veteran indicated that there had been no change in his 
medical condition since his separation examination.  

	
        GERD/Barrett's

The Veteran claims that service connection is warranted for 
GERD/Barrett's and testified in July 2008 that it was first 
treated in 2000, but that he had had it ever since service.

A July 2000 private medical record from Dr. Ken Collins 
indicates that the Veteran had been having lots of reflux and 
heartburn and had taken lots of anti-inflammatory drugs over 
the past several years.  The diagnosis was gastroesophageal 
reflux.  

A VA examiner reviewed the Veteran's claims folder in 
December 2006 and indicated that he reviewed the service 
treatment record notations reported above.  The Veteran told 
the examiner that his GERD/Barrett's had begun in 1976 and 
had been treated in service and then had been intermittent 
throughout the years and had required gastric wrap or hernia 
surgery in 2000.  An August 2006 esophagogastroduodenoscopy 
had revealed inflammation suggestive of Barrett's esophagus 
and there was no evidence of hiatal hernia or gastric ulcer.  
The examiner's opinion was that it was less likely than not 
that the Veteran's current GERD/Barrett's esophagus was 
caused by or a result of the gastric pain because it was 
conservatively treated in service, and he had had a normal 
upper gastrointestinal series and a normal separation 
examination in service.  

The Board concludes that the preponderance of the evidence is 
against service connection for GERD/Barrett's esophagus.  
GERD/Barrett's esophagus was not shown in service or until 
many years after service.  Additionally, the VA examiner who 
examined the Veteran in December 2006 indicated that it was 
less likely than not that GERD/Barrett's esophagus related to 
service and he gave a rationale for his conclusion.  The 
Veteran's own assertion that his disability is related to 
service is not competent medical evidence because a layperson 
cannot provide opinions that require medical knowledge.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a lay person 
is not competent to give evidence of matters that require 
medical knowledge).  There is no competent medical evidence 
of record indicating that the Veteran's GERD/Barrett's 
esophagus had its onset during service or is related to an 
in-service disease or injury.  

The evidence in this case is not so evenly balanced so as to 
allow for application of the benefit of the doubt rule as 
required by law and VA regulations.  See 38 U.S.C.A. § 5107 
(West 2002).  Accordingly, service connection is not 
warranted for GERD/Barrett's esophagus.

	



        Gallstones/cholecystectomy

The Veteran claimed in August 2006 that he has had a nervous 
stomach since the day he entered service, but that his 
gallbladder problem began in 2001.  

Ultrasound of the Veteran's gallbladder for dysfunction in 
November 2001 by R.L. Brand, M.D. revealed small gallbladder 
polyps but no definite stones.  In December 2001, the Veteran 
had a laparoscopic cholecystectomy.  The preoperative 
diagnosis had been cholelithiasis.  

On VA examination in December 2006, the Veteran reported that 
the date of onset of his gallstones was in 2000.  He 
indicated that he had denied symptoms of gallbladder disease 
then and now.  The examiner's opinion was that the Veteran's 
gallstones were not caused by or a result of his treatment 
for stomach irritation in service, because he had had a 
negative upper gastrointestinal series in service and a 
normal examination at separation.  

The Board concludes that the preponderance of the evidence is 
against entitlement to service connection for gallbladder 
disease.  Gallbladder disease is not shown in service or for 
many years after service.  There is no evidence of 
gallbladder disease within one year of separation from 
service.  See 38 U.S.C.A. § 1112.  The VA examiner in 2006 
indicated that it was not related to the symptoms the Veteran 
had in service, as he had had a normal upper gastrointestinal 
series and service discharge examination.  The Veteran's own 
assertion that his disability is related to service is not 
competent medical evidence because a layperson cannot provide 
opinions that require medical knowledge.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a lay person is not 
competent to give evidence of matters that require medical 
knowledge).  There is no competent medical evidence of record 
indicating that the Veteran's gallbladder disease had its 
onset during service or is related to an in-service disease 
or injury.  

The evidence in this case is not so evenly balanced so as to 
allow for application of the benefit of the doubt rule as 
required by law and VA regulations.  See 38 U.S.C.A. § 5107 
(West 2002).  Accordingly, service connection is not 
warranted for gallbladder disease.

	
        Hemorrhoids

The Veteran claims that service connection is warranted for 
hemorrhoids, asserting in testimony in July 2008 that 
hemorrhoids started in basic training and were treated for 2 
1/2 years or more in service and continued to the present 
time.  

The first medical evidence of record of hemorrhoids is from 
Dr. Collins dated in August 1994, almost 20 years following 
service.  It was reported that the Veteran was having 
bleeding this time, which he had never had before with 
previous flare ups.  Hemorrhoids were found again by J.S. 
Padilla, M.D. in January 2002 and by S. Shrestha, M.D. in 
August 2004.  

The Veteran has stated that he had hemorrhoids during 
service.  While he, as lay a person, is competent to provide 
evidence regarding injury and symptomatology, he is not 
competent to diagnose a hemorrhoid disorder.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Additionally, the Board 
finds that his statements about having symptoms of 
hemorrhoids during service not to be credible.  The service 
treatment records are negative for complaints or findings of 
hemorrhoids.  On separation examination in July 1976, the 
Veteran specifically denied that ever had or that he now had 
piles or rectal disease.  The Board finds this statement, 
made contemporaneous to service, to be more credible than 
those offered by the Veteran many years later in support of a 
claim for monetary benefits.  See Washington v. Nicholson, 19 
Vet. App. 362 (2005); see also Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (holding that interest in the outcome of a 
proceeding may affect the credibility of testimony).  Also 
persuasive is the fact that clinical evaluation of the anus 
and rectum (including for hemorrhoids) in July 1976 was 
normal.     Consequently, the Board finds that the Veteran's 
assertions of in-service onset of hemorrhoids are not 
credible.  

There is no competent or credible evidence of record relating 
the Veteran's current hemorrhoid disorder to service.  The 
evidence in this case is not so evenly balanced so as to 
allow for application of the benefit of the doubt rule as 
required by law and VA regulations.  See 38 U.S.C.A. § 5107 
(West 2002).  Accordingly, service connection is not 
warranted for hemorrhoids.


ORDER

Service connection for GERD/Barrett's esophagus (claimed as 
acid reflux, hiatal hernia wrap, scoped throat, and Barrett's 
disease) is denied.

Service connection for residuals of 
gallstones/cholecystectomy (claimed as nervous stomach, 
gallbladder, colonoscopy, and lower gastrointestinal bleed) 
is denied.

Service connection for hemorrhoids is denied.


REMAND

	PTSD

The Veteran claims that he was sexually abused by a drill 
instructor in service during basic training, and that he has 
PTSD as a result.  He testified during his hearing in July 
2008 that he has been diagnosed with PTSD within the last 
couple of years by a doctor at or through the VA hospital in 
Fayetteville, Arkansas.  There is no diagnosis of PTSD of 
record.  Accordingly, attempts should be made to obtain any 
additional medical records showing treatment for PTSD.  If 
medical records showing a diagnosis of PTSD materialize, the 
Veteran should be scheduled for an additional VA psychiatric 
examination.

        

Irritable bowel syndrome 

As noted above, the Veteran was treated for abdominal pain 
during service.  He has testified that he had stomach 
problems beginning in service and continuing to present.  
Post-service medical evidence shows a diagnosis of irritable 
bowel syndrome in 2003.  On remand, he should be scheduled 
for a VA examination in order to obtain a medical opinion, as 
set forth below.  See 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
Veteran's complete treatment records, 
including for psychiatric problems, 
from the VA treatment facility in 
Fayetteville, Arkansas.  

2.  The Veteran should be asked to 
identify any private medical care 
providers that have treated him for 
PTSD, and all records that he 
adequately identifies should be 
obtained and associated with the claims 
folder.

3.  If any additional treatment records 
show a diagnosis of PTSD, schedule the 
Veteran for a VA psychiatric 
examination.  Provide the examiner with 
the claims file for review.  Any 
necessary special studies or tests, 
including psychological testing if 
indicated, are to be accomplished.  

The examiner must express an opinion as 
to whether the Veteran meets the 
criteria for PTSD contained in DSM-IV.

If the examiner diagnoses PTSD, he or 
she is to provide an opinion as to 
whether evidence dated contemporaneous 
to service shows any indication that a 
personal assault occurred in service.  
Do the service medical records or 
service personnel records show behavior 
consistent with the aftermath of an 
assault in service?

The examiner must express an opinion as 
to whether PTSD had its onset during 
service or can be related to the 
stressor or stressors reported by the 
Veteran and established as having 
occurred during active service.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

4.  Schedule the Veteran for a VA 
gastrointestinal examination.  Provide 
the examiner with the claims file for 
review.  Any necessary special studies 
or tests are to be accomplished.  

The examiner must express an opinion as 
to whether the Veteran has irritable 
bowel syndrome (IBS).

If the examiner diagnoses IBS, he or 
she is to provide an opinion as to 
whether it is at least as likely as not 
that IBS had its onset during active 
service or is related to an in-service 
disease or injury.  In providing this 
opinion, the examiner should address 
the Veteran's complaints of abdominal 
pain in 1976.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

5.  Finally, again consider the 
Veteran's pending claims in light of 
any additional evidence added to the 
record.  If the benefit sought on 
appeal remains denied, the Veteran and 
his representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


